Citation Nr: 1444497	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-00 569	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertensive vascular disease.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision and an October 2009 rating decision, both by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2008 rating decision denied, inter alia, the Veteran's claim for service connection for glaucoma, claimed as eye disorder.  The Veteran filed a notice of disagreement (NOD) in January 2009 for the issue of glaucoma, and the RO issued a Statement of the Case (SOC) in November 2009.  The Veteran subsequently filed a VA Form 9, substantive appeal, in January 2010.  The RO issued a Supplemental SOC in July 2011.  With regard to the issue of an increased initial rating for hypertension, the rating decision on appeal granted his claim of service connection and assigned him a noncompensable rating.  Then, in January 2010, the Veteran filed a NOD disagreeing with the noncompensable rating.  In August 2011, the RO issued a SOC and the Veteran filed his substantive appeal in October 2011.  The RO issued a Supplemental SOC in February 2012.  

The Board notes that the Veteran was afforded a travel Board hearing in March 2012.  A transcript of the hearing has not been associated with the claims file.  In August 2014, the Board sent a notice to the Veteran advising him that the transcript was not produced due to technical difficulties.  At that time, the Veteran was offered an opportunity to appear for another hearing before the Board.  The notice also informed the Veteran that if he did not respond within 30 days, the Board will assume that he does not desire another hearing and proceed accordingly.  The Veteran submitted a statement in September 2014 in which he opted to not reappear at a hearing, and thus the Board will continue to decide the claims with the evidence of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the Veteran's hypertension has been manifested by diastolic pressure that was predominately 100 or more and systolic pressure that was predominantly 160 or more for all portions of the appeal period.

2.  The Veteran's glaucoma did not have its onset during and is not otherwise related to active military service; glaucoma is not proximately due to, or aggravated by the Veteran's service-connected diabetes mellitus.
  

CONCLUSIONS OF LAW

1.  For all portions of the appeal period, the criteria for an initial rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for establishing service connection for glaucoma, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a September 2007 letter, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2007 letter was sent to the Veteran prior to the adjudication of either of the issues on appeal, and thus, it met the VCAA's timing of notice requirement.

The Veteran was also afforded a VA examination in October 2009 to determine the severity of his service-connected diabetes mellitus, type II, and to determine what, if any, complications the Veteran had from the disease.  The VA examination is sufficient, as it is based on consideration of the Veteran's prior medical history, and described his service-connected diabetes in sufficient detail to enable the Board to make a fully informed evaluation of the Veteran's glaucoma.  The Board finds this examination adequate to make a determination on the issue of service connection for glaucoma.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Increased Initial Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

VA treatment records show that the Veteran has been treated for hypertension since January 2005.  During a VA diabetes examination in November 2007, the examiner found that the Veteran's hypertension was a complication of the Veteran's diabetes.  VA treatment records indicate that the Veteran's blood pressure was recorded twelve times between February 2008 and September 2008, and that his systolic readings ranged from 107 to 145  and diastolic readings ranged from 69 to 91.  Then, from February 2009 to November 2009, the Veteran's blood pressure readings, of which there were seven, his systolic readings ranged from 120 to 139 and his diastolic readings ranged from 68 to 88.  In treatment records ranging from January 2010 to August 2010, the Veteran's systolic blood pressure reading ranged from 136 to 144 and the diastolic reading ranged from 87 to 90.  During an October 2010 VA examination, the Veteran's blood pressure reading recorded 162 systolic  and 81 diastolic.

In February 2011, the Veteran's systolic reading was recorded as 133 and the diastolic reading was 80.  At a VA examination in September 2011, the Veteran's blood pressure was recorded three times and his systolic readings were 120, 130, and 130; his diastolic readings were 80 each time.  

In December 2011, the Veteran's blood pressure readings showed systolic values ranging from 143 to 172 and diastolic readings from 89 to 94.; the Veteran was also advised to keep a daily log.  In December 2011, the Veteran stated that he had records readings as high as 200 systolic and 114 diastolic.  Then in March 2012, the Veteran submitted a series of blood pressure readings dated from December 2011, which show daily blood pressure readings from December 5, 2011 to December 19, 2011.  There were a total of 44 readings; the systolic readings ranged from 130 to 200 and the diastolic readings ranged from 82 to 116.  Of the 44 readings, 24 of the systolic readings were above 160 and 5 of the diastolic readings were 100 or above.  

In readings ranging from January 2012 to September 2012, his systolic readings ranged from 133 to 157 and his diastolic readings ranged from 83 to 86.

The evidence shows that the Veteran requires continuous medication in order to control his hypertension and maintain blood pressure readings within normal limits.  The Board notes that at several at his medical appointments, the Veteran's blood pressure readings included systolic readings below 160 and diastolic readings below 100.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that he meets the criteria for an increased initial rating of 10 percent for the period under consideration because his diastolic pressure was predominantly 100 or more, and his systolic pressure was predominantly 160 or more when his blood pressure was noted daily during December 2011.  Therefore, the Board finds that for all periods under consideration, the Veteran's hypertension was manifested by systolic blood pressure readings of predominantly 160 or more and diastolic blood pressure readings of predominantly 100 or more.  However, an initial rating of 20 percent is not warranted for the period under consideration because the evidence does not show systolic blood pressure readings that were predominantly 200 or more, nor does it show diastolic blood pressure readings that were predominantly 110 or more.  Indeed, during the period under consideration, the Veteran only had 1 instance of systolic blood pressure readings over 200 and 2 instances of diastolic blood pressure readings over 110.  Accordingly, the Board concludes that the Veteran is entitled to a 10 percent initial rating, but not higher, for all periods under consideration.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has also considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the diagnostic criteria adequately assess the severity and symptomatology for the Veteran's hypertension, and contemplate the manifestations of the disease, to include any functional impairment.  Consideration of an extraschedular rating is thus not warranted.  Furthermore, the criteria provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As a result, the evidence shows that the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, there is no evidence to suggest, and he does not contend, that the Veteran is unemployable as a result of his hypertension.  

II.  Service connection for Glaucoma

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran contends he is entitled to service connection for glaucoma on the basis that the condition developed as a result of his diabetes mellitus, type II.  

Initially, the Board notes that the record does not show an in-service incurrence or aggravation of glaucoma.  The Veteran's service treatment records are absent any complaints or diagnoses of eye problems.  At separation in February 1969, the Veteran's clinic evaluation revealed no abnormalities of the eyes, to include opthalmosocpic, pupils, and ocular motility.  On his separation report of medical history, the Veteran himself denied any eye trouble.  

VA treatment records from September 2006 show that the Veteran was seen for suspected glaucoma based on increased cup-to-disc ratio (C/D).   At that time, the Veteran complained of intermittent blurred vision.  Private treatment records dating from February 2007, April 2007, and August 2007 show that the Veteran had been diagnosed with glaucoma.  

In October 2009, the Veteran underwent a VA examination to determine the severity of his diabetes mellitus, and to determine what, if any, complications the Veteran suffered from as a result.  The examiner offered an opinion as to the etiology of the Veteran's open-angle glaucoma.  The examiner noted that the Veteran was diagnosed with open-angle glaucoma in March 2007.  He additionally stated that the Veteran is treated from a non-VA provider and that the glaucoma is being successfully controlled with eye drops.  The examiner stated that he could not resolve the issue of the etiology of the Veteran's glaucoma with resorting to speculation.  He went on to state that there is "no clear-cut etiology" for open-angle glaucoma and that it is not a secondary condition.  Further, he indicated that the literature "suggests that there could be a nexus with certain systemic conditions such as diabetes, but no link has been definitively established."  Finally, the examiner relayed that "in the absence of a precipitating event such as ocular trauma or surgery, or a direct systemic link, it is not possible to comment on the etiology" of the Veteran's glaucoma.  

The Board notes that the Veteran does not contend, and the evidence does not show that he had any in-service complaints, diagnoses, or treatment of any eye problems, to include glaucoma.  Indeed, the first objective post-service evidence of glaucoma is February 2007, which is approximately 38 years after the Veteran's period of active service.  As glaucoma was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). Moreover, at no time did any of the Veteran's treating providers find that his glaucoma was related to his period of active service.

For the Veteran's claim that his glaucoma is secondary to his service-connected diabetes mellitus, the evidence shows that the Veteran was diagnosed with diabetes mellitus in January 2005.  However, the competent evidence of record does not support a grant of service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus.  

The competent evidence of record does not provide a link between the Veteran's current diagnosis of glaucoma suspect and active duty.  The October 2009 examiner found that he could not provide a nexus opinion without resort to speculation.  A primary reason for this was that medical literature does not support a definitive link between glaucoma and diabetes.  When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board notes that the Veteran himself believes that his glaucoma is related to his diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, glaucoma outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of eye trouble, any actual diagnosis of glaucoma requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that his glaucoma is related to his diabetes mellitus, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his glaucoma is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.

In this case, the VA examiner clearly explained why he could not determine the etiology of the Veteran's glaucoma.  As there were no medical records showing that the Veteran was a glaucoma suspect in service and no competent medical evidence that he had such a diagnosis for many years after discharge, and no evidence suggesting a link between his glaucoma and his diabetes, the Board finds that the evidence is against a grant of service connection.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection is not warranted for glaucoma on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial 10 percent rating, but no higher, for hypertension is granted.

Service connection for glaucoma, to include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


